19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 1 of
                                        34



                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

  IN RE:                                                §            CHAPTER 11
                                                        §
  GABRIEL INVESTMENT GROUP, INC., ET AL.,               §            BANKRUPTCY NO. 19-52298-RBK
                                                        §
  DEBTORS                                               §            JOINTLY ADMINISTERED



      APPLICATION TO EMPLOY WILLIAM R. PATTERSON OF HMP ADVISORY HOLDINGS, LLC,
          DBA HARNEY PARTNERS, AS THE CHIEF RESTRUCTURING OFFICER TO DEBTORS



  TO THE HONORABLE RONALD B. KING, UNITED STATES BANKRUPTCY JUDGE:

           Gabriel Investment Group, Inc., et al., (“Debtors”)1 hereby file this Application to Employ

  William R. Patterson of HMP Advisory Holdings, LLC, dba Harney Partners, as the Chief

  Restructuring Officer to Debtors (the “Application”). In support of the Application, Debtors rely

  upon the Declaration of William R. Patterson in Support of Application to Employ HMP Advisory

  Holdings, LLC, dba Harney Partners, as the Chief Restructuring Officer to Debtors (the

  “Patterson Declaration”) attached hereto as Exhibit A. Debtors present the Application and

  respectfully represent the following:

                          JURISDICTION, VENUE, AND BACKGROUND

           1.       This Court has jurisdiction to consider the Application pursuant to 28 U.S.C. §§ 157

  and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before this

  Court pursuant to 28 U.S.C. §§ 1408 and 1409.




  1
   The terms “Debtors” and “Gabriel’s” as used herein shall mean Gabriel Investment Group, Inc. (“GIG”), Gabriel
  GP, Inc. (“GP”), Gabriel Holdings, LLC (“Gabriel Holdings”), Don’s & Ben’s, Inc. (“D&B”), and S.A. Discount
  Liquor, Inc. (“Discount Liquor”) collectively.
           {00457272}                               1
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 2 of
                                        34



           2.       The statutory predicates for the relief requested herein are Sections 105(a), 363(b),

  327 and 330 of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure

  and Local Rule 2014 of the Local Rules of Bankruptcy Procedure for the Western District of

  Texas.

           3.       On September 27, 2019 (the “Petition Date”), Debtors filed voluntary petitions

  under Chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the

  “Bankruptcy Code”).

           4.       Debtors continue to manage and operate their business as debtors-in-possession

  pursuant to §§ 1107 and 1108 of the Bankruptcy Code. The Official Committee of Unsecured

  Creditors was appointed on November 21, 2019. No trustee or examiner has been appointed.

           5.       Attached hereto as Exhibit B is the proposed order on the Application.

           6.       Gabriel’s has been a San Antonio institution since 1948. The Gabriel family has

  managed a chain of South Texas package stores that over the course of two or three generations

  grew to become a well-known community mainstay, one that today employs approximately 250

  individuals across the region. Throughout its history, Gabriel’s has supplied the citizens of San

  Antonio with fine wines, high-quality liquors, and exceptional beers at reasonable prices. It has

  also been a bastion of the San Antonio community through its involvement in various events all

  over the city, including Fiesta, as well as its involvement with various non-profits raising money

  to support the region’s less fortunate. Today, Gabriel’s operates 15 package store locations as

  Gabriel’s Liquor and 30 package store locations as Don’s & Ben’s Liquor.

           7.       While competition is a challenge for any business, beginning in 2013, Gabriel’s

  began facing increased competition from the influx of big-box retailers. These changes in the San

  Antonio       market    gradually    caused     several   of    Gabriel’s    locations   to    become

           {00457272}                             2
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 3 of
                                        34



  unprofitable. Additionally, Gabriel’s wholesale business started to suffer losses due to increased

  competition. The Gabriel family did its best to manage the operations to address this economic

  turmoil; however, the losses continued to mount.

         8.       In 2019, the Gabriel family considered merging Gabriel’s with a Texas retailer that

  had the financial resources to weather the tougher competition in San Antonio. Unfortunately,

  even though the discussions proceeded to the point of setting a closing date, the merger ultimately

  fell through. During that same time, Gabriel’s failed to timely pay its vendors, which led to

  Gabriel’s being placed on the Texas Alcoholic Beverage Commission (“TABC”) Delinquent

  List. Pursuant to TABC regulations, placement on the TABC Delinquent List prohibits all liquor

  wholesalers from selling to Gabriel’s.

         9.       Gabriel’s line of credit with its lender PNC Bank, National Association, expired on

  September 30, 2019.

         10.      Gabriel’s has sought bankruptcy protection to reorganize its business model and

  return to profitability. Prior to the Petition Date, Gabriel’s ceased its wholesale operations. As part

  of these Bankruptcy Cases, Gabriel’s intends to close the unprofitable locations while focusing on

  those locations that have been high-performing for Gabriel’s throughout its history. Gabriel’s will

  also work with its creditors to propose a plan of reorganization that will allow it to pay its creditors

  in full while preserving the positive cash flow that is so critical to continued operation of the

  package stores.

                                        RELIEF REQUESTED

         11.      By this Application, pursuant to sections §§ 363(b), 327(a) and 328 of the

  Bankruptcy Code and Rule 2014 of the Federal Rules of Bankruptcy Procedure, Debtors seek to

  employ William R. Patterson to act as Chief Restructuring Office (“CRO”) to Debtors in the

         {00457272}                              3
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 4 of
                                        34



  above-referenced Chapter 11 Cases. Other advisors at the Firm may also provide services to

  Debtors, as necessary. The contact information for Mr. Patterson is:

                                      Mr. William R. Patterson
                                         HARNEY PARTNERS
                                  401 Congress Avenue, Suite 1540
                                         Austin, Texas 78701
                                     (512) 633-3696 Telephone
                                   bpatterson@harneypartners.com

         12.      Mr. Patterson is well-suited to be the CRO to Debtors, which will enable Debtors

  to effectively and fully execute duties as debtors-in-possession. Mr. Patterson and Harney Partners

  have considerable experience in providing restructuring services to debtors in Chapter 11

  bankruptcy cases. Debtors believe that Mr. Patterson is well qualified to deal effectively and

  efficiently with the restructuring issues involved in the Chapter 11 Cases based on the experience

  and the Harney Partners’ capabilities.

         13.      Debtors presently contemplate that the professional services to be provided to

  Debtors and the estates by Mr. Patterson will include, without limitation, the following:

                  a.    Negotiate and execute an agreement for the sale of assets of Gabriel GP and
                        its subsidiaries;

                  b.    Negotiate and execute any agreements for the sale of any personal property
                        of Gabriel Investment Group, Inc. (including, without limitation, artwork,
                        equipment, and removable fixtures of Gabriel Investment Group, Inc.);

                  c.    Negotiate and execute any agreements for the sale, license, or use of permits
                        held by Gabriel Investment Group, Inc. in connection with the sale of any
                        assets of Gabriel GP and its subsidiaries;

                  d.    Manage all aspects of any plan of reorganization proposed by any of the
                        Debtors, including negotiation of plan terms and prosecution of plan
                        confirmation;

                  e.    Provide strategic advice with regard to restructuring transactions;

                  f.    Authorization to remove or replace any officers or employees of Gabriel GP
                        or its subsidiaries;
         {00457272}                            4
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 5 of
                                        34




                  g.       Obtain any regulatory, court, and/or government approvals needed to
                           consummate a sale or restructuring of the Debtors;

                  h.       Attend meetings of Debtors with respect to matters on which Mr. Patterson
                           has been engaged to advise hereunder;

                  i.       Assist Debtors in preparing documentation within the Firm’s area of
                           expertise that is required in connection with any restructuring;

                  j.       Advise and assist the Debtors in structuring any sale transaction and
                           negotiating the purchase agreements;

                  k.       Provide information and updates to creditors regarding the Debtors’
                           operational results and restructuring progress;

                  l.       Any incremental services, not included in this scope, as agreed to by the
                           parties and outlined in a work authorization form; and

                  m.       Otherwise assist the Debtors and its other professionals, as necessary,
                           through closing on a best efforts basis.


         14.      It is necessary that Debtors employ a CRO to render the foregoing professional

  services. Mr. Patterson has stated his desire and willingness to act as CRO and render the necessary

  professional services.

                      THE FIRM’S CONNECTIONS AND LACK OF CONFLICTS

         A.       CONNECTIONS WITH DEBTORS

         15.      In preparation of this Application, Debtors reviewed the Patterson Declaration and

  relied upon the statements made by Mr. Patterson. Based on this information, Debtors are aware

  that Mr. Patterson has been employed previously by the Debtors several years ago; however, the

  Debtors are unaware of any circumstances where Harney Partners has a current connection with

  the Debtors that would disqualify Mr. Patterson from providing restructuring services to Debtors

  in the Cases. To the best of the Debtors’ knowledge and belief, Harney Partners has no relationship

  that presently causes a disqualification, an actual conflict of interest, or otherwise renders Mr.
         {00457272}                             5
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 6 of
                                        34



  Patterson ineligible to serve as CRO to Debtors. Accordingly, Debtors believe Mr. Patterson’s

  engagement to provide restructuring services to Debtors in the Cases is permissible under the

  Bankruptcy Code and is in the best interest of the estates and all parties in interest.

         B.       CONNECTIONS WITH CREDITORS AND OTHER PARTIES IN
                  INTEREST

         16.      Based on this information contained in the Patterson Declaration, Debtors are

  unaware of any circumstances where Harney Partners has a connection with the Debtors’ creditors

  and/or other parties in interest in these Cases that would disqualify the Firm from providing

  restructuring services to Debtors in these Cases.

         17.      Harney Partners will conduct an ongoing review of its files to assure that no actual

  conflict or other disqualifying circumstances exist. If any new facts or relationships are discovered,

  Harney Partners will supplement the Patterson Declaration accordingly.

         18.      Harney Partners providing restructuring services to Debtors in these Cases does not

  hold or represent an interest adverse to the estates and Harney Partners principals and employees

  are disinterested persons under 11 U.S.C. § 101(14).

                                     COMPENSATION TERMS

         19.      Harney Partners has agreed to provide the restructuring services as described

  herein. Harney Partners’ fees shall be calculated as follows

               President / EVP           $450 - $495 / hour
               Managing Director         $400 - $450 / hour
               Senior Manager            $300 - $350 / hour
               Manager                   $250 - $300 / hour
               Sr. Consultant            $175 - $250 / hour
               Support Staff             $ 80 - $175 / hour
  For this matter, the Chief Restructuring Officer services will be provided by Bill Patterson at

  $450.00 per hour. Additional resources may be added as needed, with advance consent by Debtors.


         {00457272}                             6
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 7 of
                                        34
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 8 of
                                        34



                                  CERTIFICATE OF SERVICE

         I hereby certify that I caused the foregoing document to be filed on April 20, 2020, using
  the Court’s CM/ECF System which caused it to be served upon those parties registered in the
  system as indicated below.

  Via CM/ECF:                                         Via CM/ECF: csmall@dslawpc.com ,
  USTPRegion07.SN.ECF@usdoj.gov                       drios@dslawpc.com
  United States Trustee                               Caroline Newman Small /Sarah Santos
  615 E. Houston, Room 533                            Davis & Santos, P.C.
  San Antonio, TX 78205                               719 S. Flores Street
                                                      San Antonio, Texas 78204
  Via CM/ECF: brian.smith@hklaw.com ,
  brent.mcilwain@hklaw.com ;                          Via CM/ECF: mshriro@singerlevick.com
  robert.jones@hklaw.com;                             Michelle Shriro
  Brent R. McIlwain                                   Singer & Levick
  Brian J. Smith                                      16200 Addison Rd. #140
  Holland & Knight                                    Addison, TX 75001
  200 Crescent Court, Suite 1600
  Dallas, TX 75201                                    Via CM/ECF: dgragg@langleybanack.com
                                                      cjohnston@langleybanack.com
  Via CM/ECF: srose@jw.com                            sfoushee@langleybanack.com
  J. Scott Rose                                       David S. Gragg
  Jackson Walker, LLP                                 Langley & Banack Incorporated
  112 E. Pecan St., Suite 2400                        745 E. Mulberry #700
  San Antonio, TX 78205                               San Antonio, Texas 78212-3166

  Via CM/ECF: david.wender@alston.com                 Via CM/ECF:
  David A. Wender                                     ahochheiser@mauricewutscher.com
  Alston & Bird LLP                                   Alan Craig Hochheiser
  1201 West Peachtree Street                          Maurice Wutscher, LLP
  Atlanta, Georgia 30309-3424                         23611 Chagrin Blvd., Suite 207
                                                      Beachwood, OH 44122
  Via CM/ECF: pautry@branscomblaw.com
  Patrick H. Autry                                    Via CM/ECF: treywhite@villawhite.com ,
  Branscomb Law                                       ecfnotices@villawhite.com ;
  8023 Vantage, # 560                                 bankruptcysa@gmail.com
  San Antonio, TX 78230                               Morris E. "Trey" White
                                                      Villa & White, LLP
  Via CM/ECF: don.stecker@lgbs.com                    1100 NW Loop 410 #802
  Don Stecker                                         San Antonio, Texas 78213
  Linebarger Goggan et al
  711 Navarro, Suite 300
  San Antonio, TX 78205



         {00457272}                           8
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 9 of
                                        34



  Via CM/ECF: ron@smeberg.com                Via CM/ECF:
  Ronald J. Smeberg                          jwharris@johnwharrislaw.com
  The Smeberg Law Firm, PLLC                 John W. Harris
  2010 West Kings Highway                    Law Offices of John Wallis Harris
  San Antonio, Texas 78201-4926              514 Thelma Drive
                                             San Antonio, Texas 78212
  Via CM/ECF: tmckenzie@tsslawyers.com
  Thomas W. McKenzie                         Via CM/ECF:
  Law Office of Thomas W. McKenzie           lynn.buterl@huschblackwell.com
  10107 McAllister Frwy                      Lynn H. Butler
  San Antonio, TX 78216                      Husch Blackwell LLP
                                             111 Congress Ave., Suite 1400
  Via CM/ECF:                                Austin, TX 78701
   jason.binford@oag.texas.gov;
  matthew.bohuslav@oag.texas.gov             Via CM/ECF: royal@binghamandlea.com
  Jason B. Binford                           Royal B. Lea, III
  Matthew Bohuslav                           Bingham & Lee, pc
  Office of Texas A.G.                       319 Maverick St.
  Bankruptcy & Collections Division          San Antonio, TX 78212
  P. O. Box 12548 MC008
  Austin, Texas 78711-2548




                                             /s/Thomas Rice
                                             Thomas Rice




        {00457272}                       9
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 10
                                      of 34




                         EXHIBIT A
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 11
                                      of 34



                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

 IN RE:                                                §            CHAPTER 11
                                                       §
 GABRIEL INVESTMENT GROUP, INC., ET AL.,               §            BANKRUPTCY NO. 19-52298-RBK
                                                       §
 DEBTORS                                               §            JOINTLY ADMINISTERED


     UNSWORN DECLARATION UNDER PENALTY OF PERJURY OF WILLIAM R. PATTERSON IN
      SUPPORT OF APPLICATION TO EMPLOY WILLIAM R. PATTERSON OF HMP ADVISORY
     HOLDINGS, LLC, DBA HARNEY PARTNERS, AS THE CHIEF RESTRUCTURING OFFICER TO
                                     DEBTORS


 I, William R. Patterson, pursuant to 28 U.S.C. § 1746 declare as follows:

          1.     I am an Executive Vice President of HMP Advisory Holdings, LLC, dba Harney

 Partners (the “Firm”), proposed Firm to provide restructuring services through employment as

 Chief Restructuring Officer (“CRO”) on behalf of Gabriel Investment Group Inc. et al. (“Debtors”

 or “Gabriel’s”),1 Debtors in the above captioned cases (the “Cases”). I am submitting this

 declaration (the “Declaration”) in support of the Application to Employ William R. Patterson of

 HMP Advisory Holdings, LLC, dba Harney Partners, as the Chief Restructuring Officer to Debtors

 (the “Application”).

                                           I.    BACKGROUND

          2.     I have been employed by the Firm since January 1, 2019.

          3.     My office address is 401 Congress Avenue, Suite 1540, Austin, Texas 78701;

 telephone (512) 633-3696; and email: bpatterson@harneypartners.com.




 1
  The terms “Debtors” and “Gabriel’s” as used herein shall mean Gabriel Investment Group, Inc. (“GIG”), Gabriel
 GP, Inc. (“GP”), Gabriel Holdings, LLC (“Gabriel Holdings”), Don’s & Ben’s, Inc. (“D&B”), and S.A. Discount
 Liquor, Inc. (“Discount Liquor”) collectively.
          {00031518}                               1
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 12
                                      of 34



        4.       Debtors have proposed to retain the Firm to provide restructuring services through

 employment of myself as CRO.

        5.       Attached hereto as Exhibit 1 is a copy of the Engagement Agreement by and

 between Debtors and the Firm. The Firm will provide the following services for Debtors:

                 a.    Negotiate and execute an agreement for the sale of assets of Gabriel GP and
                       its subsidiaries;

                 b.    Negotiate and execute any agreements for the sale of any personal property
                       of Gabriel Investment Group, Inc. (including, without limitation, artwork,
                       equipment, and removable fixtures of Gabriel Investment Group, Inc.);

                 c.    Negotiate and execute any agreements for the sale, license, or use of permits
                       held by Gabriel Investment Group, Inc. in connection with the sale of any
                       assets of Gabriel GP and its subsidiaries;

                 d.    Manage all aspects of any plan of reorganization proposed by any of the
                       Debtors, including negotiation of plan terms and prosecution of plan
                       confirmation;

                 e.    Provide strategic advice with regard to restructuring transactions;

                 f.    Authorization to remove or replace any officers or employees of Gabriel GP
                       or its subsidiaries;

                 g.    Obtain any regulatory, court, and/or government approvals needed to
                       consummate a sale or restructuring of the Debtors;

                 h.    Attend meetings of Debtors with respect to matters on which Mr. Patterson
                       has been engaged to advise hereunder;

                 i.    Assist Debtors in preparing documentation within the Firm’s area of
                       expertise that is required in connection with any restructuring;

                 j.    Advise and assist the Debtors in structuring any sale transaction and
                       negotiating the purchase agreements;

                 k.    Provide information and updates to creditors regarding the Debtors’
                       operational results and restructuring progress;

                 l.    Any incremental services, not included in this scope, as agreed to by the
                       parties and outlined in a work authorization form; and


        {00031518}                            2
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 13
                                      of 34



                  m.    Otherwise assist the Debtors and its other professionals, as necessary,
                        through closing on a best efforts basis.

   II.    CONNECTIONS WITH DEBTOR, CREDITORS AND PARTIES IN INTEREST

         6.       In preparing this Declaration, I performed a review of the connections and

 relationships between the Firm, Debtors, creditors of Debtors (as listed on PACER as of April 15,

 2020), and other parties in interest based upon the information supplied to me by Debtors. In the

 past, I have worked for the Debtors in connection with the refinancing of their debt obligations.

 Neither I, nor the Firm holds or provides any current services to any entity holding any interest

 adverse to Debtors or their Estates as required by 11 U.S.C. § 327(a). During 2019, the Firm was

 engaged by Holland & Knight, legal counsel for PNC Bank, on an unrelated matter regarding the

 default and restructuring of a debt facility on behalf of an unrelated third-party bank. In addition,

 in 2013, Mr. Patterson, in his predecessor firm, Bridgepoint Consulting, provided CRO services

 to VPR Operating, a mutual client of Patton & Boggs, predecessor firm of Brent McIlwain and

 Brian Smith. In 2011, other principals of the Firm (not Patterson) worked with David T. Fyffe

 (“Fyffe”) who was the Chief Financial Officer of the Firm’s client, KLN Steel Products Company,

 LLC. Fyffe is the Authorized Representative of the Debtor who signed the Schedules and

 Statement of Financial Affairs in this case. Other than those matters disclosed herein, the Firm

 has no presently known connections or relationships with Debtors, Debtors’ creditors, any other

 party in interest and their respective attorneys and accountants, and the United States Trustee or

 any person employed in the office of the United States Trustee. To the extent that I become aware

 of any other relationships or connections, I will promptly file a supplemental declaration disclosing

 any other relationships or connections.

         7.       I am unaware of any circumstances where the Firm has a connection with Debtors

 in the Cases that would disqualify the Firm from providing restructuring services to the Debtors in

         {00031518}                            3
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 14
                                      of 34



 the Cases. I submit that the Firm’s retention by the Debtors is permissible under the Bankruptcy

 Code and is in the best interest of all parties in interest.

         8.        Except for the proposed engagement with the Debtors, neither I nor the Firm have

 provided restructuring services or will provide restructuring services to any other entity in

 connection with the Cases, and neither I nor the Firm will accept any fee from any other party or

 parties in interest in the Cases related to the Cases. As a condition to acceptance of the employment

 as Chief Restructuring Officer to Debtors, the Firm has not and will not undertake to provide

 restructuring services to any creditor of Debtors in any matter related to the Cases. The Firm is a

 “disinterested person” as that term is defined in section 101(14) of the Bankruptcy Code in that

 the Firm and its employees:

              i.   are not creditors, equity security holders, or insiders of Debtors;

           ii.     are not and were not, within two (2) years before the date of the filing of Debtors’
                   petition, a director, officer or employee of Debtors; and

          iii.     do not have an interest materially adverse to the interest of the Estates or of any
                   class of creditors or equity security holders, by reason of any direct or indirect
                   relationship to, connection with, or interest in, Debtors.

                                  III.    COMPENSATION TERMS

         9.        Subject to Court approval and in accordance with sections 327 and 330(a) of the

 Bankruptcy Code, compensation will be payable to the Firm on an hourly basis, plus

 reimbursement of actual, necessary expenses incurred by the Firm. The Firm’s fees shall be

 calculated as follows:

               President / EVP            $450 - $495 / hour
               Managing Director          $400 - $450 / hour
               Senior Manager             $300 - $350 / hour
               Manager                    $250 - $300 / hour
               Sr. Consultant             $175 - $250 / hour
               Support Staff              $ 80 - $175 / hour


         {00031518}                              4
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 15
                                      of 34



 For this matter, the Chief Restructuring Officer services will be provided by Bill Patterson at

 $450.00 per hour. Additional resources may be added as needed, with advance consent by Debtors.

        10.      The hourly rates set forth above are the Firm’s typical hourly rates for work of this

 nature. From time to time, other employees of the Firm may serve Debtors in connection with the

 matters for which the Firm will be retained. The hourly rates of all employees of the Firm are set

 at a level designed to fairly compensate the Firm for the work of its professionals and to cover

 fixed and routine overhead expenses. It is the Firm’s policy, in all of its practice areas, to charge

 its clients for additional expenses incurred in connection with the Debtors’ Cases. The expenses

 charged to the Firm’s clients include, among other things, photocopying, courier fees, postage,

 travel expenses, and such other out-of-pocket costs that may be reasonably necessary in the

 rendition of restructuring services. The Firm will charge Debtors for expenses in a manner and at

 rates consistent with charges made generally to the Firm’s other clients and consistent with the

 applicable Bankruptcy Local Rules and United States Trustee guidelines.

                                       IV.      CONCLUSION

        11.      In view of the foregoing, I believe that the Firm (i) does not hold an interest adverse

 to Debtors or their Estates in connection with the Cases, (ii) does not provide restructuring services

 to any other party in connection with the Cases, and (iii) is a “disinterested person” as that term is

 defined under section 101(4) of the Bankruptcy Code. The Firm recognizes, and takes very

 seriously, its continuing responsibility to be aware of and to further disclose any relationship or

 connection between it and other parties in interest in connection with Debtors’ Cases as they appear

 or become recognized during the Cases.             Accordingly, we reserve the right to, and shall,

 supplement this disclosure if necessary if more information becomes available to us reflecting

 further connections with parties in interest. The foregoing constitutes the statement of the Firm


        {00031518}                              5
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 16
                                      of 34



 pursuant to sections 327 and 328 of the Bankruptcy Code, Rules 2014(a) and 2016 of the Federal

 Rules of Bankruptcy Procedure, and Local Rule 2014.

 I declare under penalty of perjury that the foregoing is true and correct.

        Executed this 17th day of April, 2020




                                                   William R. Patterson




        {00031518}                             6
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 17
                                      of 34




                EXHIBIT 1
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 18
                                      of 34




PERSONAL & CONFIDENTIAL

April 17, 2020

Cindy Gabriel
Chief Executive Officer
Gabriel Holdings, LLC et. al.
10903 Gabriel’s Place
San Antonio, Texas 78217

Dear Cindy:

Thank you for selecting HMP Advisory Holdings, LLC, dba Harney Partners (“HP”) to provide
advisory services to Gabriel Holdings, LLC (“Gabriel Holdings”); Gabriel GP, Inc. (“Gabriel GP”);
Don’s & Ben’s, Inc. (“Don’s & Ben’s); SA Discount Liquors, Inc. (“SA Discount”); and Gabriel
Investment Group, Inc. (“GIG”) (Gabriel Holdings, Gabriel GP, Don’s & Ben’s, SA Discount, and
GIG, collectively “Client” or “Company”). We appreciate your confidence in HP and want to ensure
that we exceed your expectations regarding the services we will provide. This letter agreement
(“Agreement”) will confirm Client’s agreement to engage HP for the purpose of providing advisory
services on behalf of Client, as provided below.

SERVICES AND SCOPE
As requested by Client and agreed by HP, HP will provide Client with financial advisory services, as
follows (the “Services”):

     1.       Provide William R. Patterson to serve as the Company’s Chief Restructuring Officer
(“CRO”) to include, without limitation, the following:

                 a.   Negotiate and execute an agreement for the sale of assets of Gabriel GP and its
                      subsidiaries;

                 b.   Negotiate and execute any agreements for the sale of any personal property of
                      Gabriel Investment Group, Inc. (including, without limitation, artwork,
                      equipment, and removable fixtures of Gabriel Investment Group, Inc.);

                 c.   Negotiate and execute any agreements for the sale, license, or use of permits
                      held by Gabriel Investment Group, Inc. in connection with the sale of any
                      assets of Gabriel GP and its subsidiaries;

                 d.   Manage all aspects of any plan of reorganization proposed by any of the
                      Debtors, including negotiation of plan terms and prosecution of plan
                      confirmation;

                 e.   Provide strategic advice with regard to restructuring transactions;

                                                                             www.harneypartners.com
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 19
                                        of 34
 Gabriel Investment Group, Inc. et. al.
 April 17, 2020
 Page |2
_______________________________________________



                 f.       Authorization to remove or replace any officers or employees of Gabriel GP
                          or its subsidiaries;

                 g.       Obtain any regulatory, court, and/or government approvals needed to
                          consummate a sale or restructuring of the Debtors;

                 h.       Attend meetings of Debtors with respect to matters on which Mr. Patterson has
                          been engaged to advise hereunder;

                 i.       Assist Debtors in preparing documentation within the Firm’s area of expertise
                          that is required in connection with any restructuring;

                 j.       Advise and assist the Debtors in structuring any sale transaction and
                          negotiating the purchase agreements;

                 k.       Provide information and updates to creditors regarding the Debtors’
                          operational results and restructuring progress;

                 l.       Any incremental services, not included in this scope, as agreed to by the parties
                          and outlined in a work authorization form; and

                 m.       Otherwise assist the Company and its other professionals, as necessary,
                          through closing on a best efforts basis.


In addition to the services to be performed by the CRO, the Company agrees that the CRO is
authorized the engage other HP personnel, as needed and at no higher billable rates, to timely and
efficiently complete the Services.

Based upon the circumstances of this project, Client and HP agree that HP is authorized and directed
to communicate directly with the Company’s lenders, trade creditors and/or other parties-in-interest,
as deemed necessary by HP, regarding matters relevant to the Services. Nothing herein shall require
HP to take any action which it believes is in breach of the Client’s arrangements with any lender,
creditors or other party.

The Services to be provided by HP will encompass all services normally and reasonably associated
with this type of engagement that we are requested and are able to provide and that are consistent
with our ethical obligations and the scope of our engagement. As you know, the exercise of
professional judgment requires an open dialogue. To provide you the best level of service, we will
ask you to timely disclose all pertinent material information to us.

FEES
The standard hourly rates for HP professionals are:

                 President / EVP                   $450 - $495 / hour
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 20
                                        of 34
 Gabriel Investment Group, Inc. et. al.
 April 17, 2020
 Page |3
_______________________________________________

                 Managing Director                $400 - $450 / hour
                 Senior Manager                   $300 - $350 / hour
                 Manager                          $250 - $300 / hour
                 Sr. Consultant                   $175 - $250 / hour
                 Support Staff                     $ 80 - $175 / hour

For this matter, the Chief Restructuring Officer services will be provided by Bill Patterson at $450.00
per hour. Additional resources may be added as needed, with advance consent by Client.

Travel time is billed at ½ of the normal hourly rate, plus mileage and out of pocket expense
reimbursement. Other out of pocket expenses are billed at actual costs.

HP determines additional staff rates based upon all relevant factors, which might include, for example,
that staff’s education, experience or expertise within an industry. Because these factors may evolve
over time, HP may modify its hourly rate from time to time, but no more often than every 6 months.

TERMS
This letter agreement incorporates the Standard Terms and Conditions set forth in the attached Exhibit
“A.”

APPROVAL
If this letter accurately represents the agreement between the parties, please sign as indicated below
and return a PDF copy to bpatterson@harneypartners.com. We will collect the original version from
you when we meet in person.

Again, thank you for the opportunity. We look forward to working with you.

Sincerely,



William R. Patterson
Executive Vice President


 ACCEPTED AND AGREED AS TO FORM AND CONTENT

 Gabriel Holdings, LLC;
 Gabriel GP, Inc.;
 Don’s & Ben’s, Inc.;
 SA Discount Liquors, Inc.; and
 Gabriel Investment Group, Inc.
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 21
                                      of 34
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 22
     Gabriel Holdings, LLC et. al.    of 34
     April 1, 2020
     Page |5
    _______________________________________________


                                                EXHIBIT “A”

                                STANDARD TERMS AND CONDITIONS

    1. SERVICES:
    HMP Advisory Holdings, LLC, dba Harney Partners (“HP”) will use reasonable efforts to
    perform the agreed-upon Services more fully described in the engagement letter to which
    these Standard Terms and Conditions are attached as Exhibit “A.” The Client will provide
    HP with all resources (physical and human) reasonably requested by HP to enable HP to
    perform the Services.

    2. ACCESS TO CLIENT PERSONNEL AND INFORMATION AND CLIENT REPRESENTATION
    CONCERNING INFORMATION PROVIDED TO HP:

            A.        The Client recognizes and confirms that, in acting pursuant to this
                      engagement, HP will be using information in reports and other information
                      provided by others, including, without limitation, information provided by
                      or on behalf of the Company and other third parties. HP does not assume
                      responsibility for and may rely, without independent verification, on the
                      accuracy and completeness of any such reports and information. The
                      Client will provide HP with full access to all Client personnel, books and
                      records, including those of the Client's attorneys (subject to such
                      safeguards as may be necessary to preserve applicable attorney-client
                      privileged communications) and other agents and third-party
                      representatives. The Client also represents and warrants to HP that except
                      as disclosed to HP in writing, all information provided or made available
                      to HP by the Client, its’ directors, officers, employees, representatives,
                      attorneys and agents at any time shall (to the best of the Client's
                      knowledge): i) be complete and correct in all material respects, and ii) not
                      contain any untrue statement of material fact or omit to state a material fact
                      necessary in order to make the statements not misleading in light of the
                      circumstances under which such statements are made. Client agrees that it
                      shall notify HP if it learns subsequently that any information provided or
                      made available to HP in accordance with this Agreement is incorrect,
                      inaccurate, or otherwise should not be relied upon.

            B.       The services to the Client under this Agreement may include the preparation
                     of recommendations, projections, and other forward-looking statements.
                     The Client acknowledges that numerous factors may affect the Client's
                     actual financial and operational results, and that these results may materially
                     and adversely differ from the recommendations and projections prepared,
                     in whole or in part, by HP. The Client acknowledges that in rendering its
                     services under this Agreement, HP will be using and relying upon the
                     information provided by Client, its directors, officers, employees,
                     representatives and agents. Under any of the foregoing circumstances, the
                     Client agrees that HP shall have no duty to verify independently the
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 23
     Gabriel Holdings, LLC et. al.    of 34
     April 1, 2020
     Page |6
    _______________________________________________


                     reliability, accuracy or completeness of such information. The Client also
                     agrees that HP shall incur no liability to the Client or any individual or other
                     entity that may arise if any such information proves to be unreliable,
                     inaccurate or incomplete.

    3. FEES AND EXPENSES:
     HP will send weekly invoices to Client for all fees and expenses, and Client will pay to
    HP the amounts charged therein – via wire transfer or ACH – upon receipt. Expenses
    incurred by HP on behalf of the Client will be invoiced at the actual amount incurred and
    not marked up. Any payments of fees and expenses to HP made with cash collateral of the
    Client’s secured creditors shall be made only pursuant to the cash collateral budget
    approved by the bankruptcy court or as otherwise provided by subsequent bankruptcy court
    orders or a confirmed plan. All invoices are due upon receipt via ACH or wire transfer.
    All out-of-town travel time will be billed at 50% of such HP professional’s applicable
    hourly billing rate.

            A.       In the event HP is authorized by the bankruptcy court as a professional in
                     Client’s proceedings, all professional fees and expenses will be billed by
                     HP on no less than a monthly basis in accordance with the anticipated court-
                     approved procedures for monthly interim compensation to all estate
                     professionals.

            B.       In the event HP is requested or authorized by the Company or is required
                     by government regulation, subpoena, or other legal process to produce HP’s
                     documents or HP’s members, employees, agents, contractors, or
                     representatives as witnesses with respect to HP’s services for the Company,
                     the Company will reimburse HP for its professional time and expenses at
                     the current rates in effect at such time.

    4. NO THIRD PARTY BENEFICIARIES:
    The Client acknowledges that all information, whether written or oral, created, prepared, or
    compiled by HP in connection with this Agreement is intended solely for the benefit and
    use of the Client, provided however, HP acknowledges and agrees that Client shall utilize
    HP's work in negotiations with Client's creditors and HP may disclose any such non-
    privileged work to the Client’s creditors at HP’s discretion. No other individual or entity
    shall be entitled to rely on such information for any purpose. Client agrees that such
    information shall not be reproduced, disseminated, quoted or referred to at any time or in
    any manner by Client other than to the Client's board of directors/trustees, officers,
    employees, representatives, attorneys, and other agents who have a need to receive such
    information, except upon HP's prior written consent. Without limiting the foregoing, the
    Client shall not (and shall not authorize any other individual or entity to) use HP's name or
    make available to third parties any information created, prepared, or compiled by HP under
    this Agreement for any reason, including obtaining or extending credit, offering or setting
    securities or other assets, or in any representations to third parties without HP's prior written
    consent. It is also expressly agreed that notwithstanding the above restrictions upon the
    Client's dissemination and use of information and work product, HP shall have no
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 24
     Gabriel Holdings, LLC et. al.    of 34
     April 1, 2020
     Page |7
    _______________________________________________


    responsibility or liability relating directly or indirectly to such disclosure (whether
    authorized or unauthorized) by the Client concerning any information created, prepared, or
    compiled, in whole or in part, by HP pursuant to this Agreement, which may be disclosed
    only after prior written approval by HP or as required by applicable laws, or regulatory or
    administrative process, including stock exchange rules. The foregoing provisions shall not
    be construed or interpreted to prohibit references to HP's engagement under this Agreement
    in required public filings or court documents.

    5. TERMINATION:
    Unless otherwise specified in this Agreement, the engagement can be terminated by either
    party effective upon 21 days written notice to the other party, provided that upon any such
    termination by the Client, the Client pays to HP all amounts due and owing hereunder prior
    to the effective date of termination. The terms of this Exhibit “A” shall survive any
    termination or expiration of this Agreement or the engagement.

    6. INDEPENDENT CONTRACTOR:
          A.    HP is an independent contractor under this Agreement, and accordingly, this
                Agreement shall not be an employment agreement. No one on behalf of any
                HP Party (as defined below), nor any employees, agents, or independent
                contractors thereof, shall be considered to be a director, officer, member,
                manager, partner, control person, employee, representative, agent, or insider
                of the Client, unless expressly agreed to in a writing signed by both Client
                and HP. As an independent contractor, HP will have exclusive control over
                the management and operation of HP, including hiring and paying the wages
                or other compensation of its personnel. Unless expressly provided otherwise
                in this Agreement, HP personnel that provide services to the Client under this
                Agreement may also provide services to other HP clients (past, present or
                future) in connection with unrelated matters. In addition, HP may utilize the
                services of qualified project employers, to assist HP with its performance of
                its services pursuant to this Agreement.

           B.        In rendering its services to Client hereunder, HP is not assuming any
                     responsibility for the Client’s underlying business decision to pursue (or not
                     to pursue) any business strategy or to effect (or not to effect) any
                     transaction. HP shall not make decisions on behalf of or instead of the
                     Client. The management and decision making of the Client shall, at all
                     times, remain with the independent directors or managers of the Client (with
                     respect to all entities comprising the Client, other than Gabriel Investment
                     Group, Inc.) or, with respect to Gabriel Investment Group, Inc., the board
                     of directors of Gabriel Investment Group, Inc. and its equity owners, in each
                     case in accordance with their independent business judgment. HP and
                     Client confirm that each will rely on its own counsel, accountants and other
                     similar expert advisors for legal, accounting, tax and other similar advice.

    7. NO FIDUCIARY RELATIONSHIP:
    Nothing in this Agreement is intended to create, or shall be deemed or construed to create
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 25
     Gabriel Holdings, LLC et. al.    of 34
     April 1, 2020
     Page |8
    _______________________________________________


    a fiduciary relationship between: (a) the Client, including without limitation, the Client's
    directors, officers, members, managers, partners, control persons, shareholders, employees,
    representatives, agents, or creditors, on the one hand: and (b) HP, HP's affiliates, and the
    respective directors, officers, members, managers, partners, control persons, shareholders,
    employees, representatives, independent contractors, attorneys, agents, successors or
    assigns of HP or HP affiliates (all of the foregoing in this subpart (b) collectively, the "HP
    Parties," and each a "HP Party") on the other hand.

    8. LIMITATION OF LIABILITY:
    Even if the remedies provided for in this agreement fail of their essential purpose and even
    if HP has been advised of the possibility of the following damages, in no event shall any
    HP Party be liable to Client or to any other person or entity, under any equitable, common
    law, contractual, statutory, or other theory, for (i) any incidental, special, consequential,
    indirect, or punitive damages, (ii) any damages measured by lost profits, opportunities or
    goodwill, or (iii) any damages in excess of the fees paid by Client to HP during the six-
    month period immediately preceding HP’s actual receipt of Client’s first express, written
    assertion of such claim.

    9. INDEMNIFICATION:
    As part of the consideration for the agreement of HP to furnish its services pursuant to this
    Agreement, Client agrees to indemnify and hold harmless the HP Parties to the fullest extent
    lawful from any and all claims, liabilities, losses, damages and expenses (or actions in respect
    thereof), as incurred, related to or arising out of or in connection with or related to this
    engagement, including, without limitation. any and all of such HP Parties’ reasonable
    expenses incurred in connection with investigating, preparing, defending or settling any action
    or claim arising from or relating to such liabilities, including all of such HP Parties’ reasonable
    legal fees and expenses: provided, however, that Client shall not be responsible for any losses,
    claims, damages, liabilities or expenses of any HP Party to the extent, and only to the extent,
    that it is finally judicially determined that they are due primarily to such HP Party’s gross
    negligence or willful misconduct. The indemnity and expense reimbursement obligations set
    forth herein (i) shall be in addition to any liability Client may have to HP at common law or
    otherwise, (ii) shall survive the expiration of HP's engagement hereunder, (iii) shall apply to
    any modification of HP's engagement hereunder and shall remain in full force and effect
    following the completion or termination of the engagement as amended or modified, and (iv)
    shall be binding on any successor or assign of Client and its successors or assigns.

    10. NON-SOLICITATION:
    Unless otherwise set forth in this Agreement, during the term of this engagement and for
    12 months thereafter, Client and any of its affiliated companies agree not to solicit any HP
    Party without HP’s prior written consent, and HP agrees not to solicit Client’s employees
    without Client’s prior written consent. If an employee (or in the case of HP, any HP Party)
    of one party (the “First Employer”) becomes employed or contracted by the other party
    (the “Second Employer”), and 180 days have not elapsed since such employee (or Affiliate)
    was last employed by or provided services as a contractor to the First Employer, then the
    Second Employer shall be conclusively deemed to have breached its obligations under this
    section. As liquidated damages for such a breach, the Second Employer shall pay the First
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 26
     Gabriel Holdings, LLC et. al.    of 34
     April 1, 2020
     Page |9
    _______________________________________________


    Employer an amount equal to forty percent (40%) of the total cash compensation
    reasonably anticipated to be paid by the Second Employer to such employee or contractor
    during the first year of such employment or contract relationship with the Second
    Employer. For purposes of this calculation, the parties agree that such payment shall be
    due within 30 days after such employment or contract relationship commences, and to
    conclusively assume that all base salary, discretionary bonuses (in the targeted amount),
    contract payments (based on reasonable estimates of hours worked or jobs performed),
    commissions (based on reasonable performance), and other amounts are earned and paid
    for one entire year, without regard to whether any component of such compensation is
    discretionary or whether such employment or contract relationship is at will or for a definite
    term less than one year.

    11. TRADEMARK LICENSE:
    HP shall have the right, during the term of this agreement and thereafter, to disclose
    Client’s relationship as a Client or former Client of HP and to use Client’s trade names,
    trademarks, service marks and logos (collectively, “Client’s Marks”) for that purpose in
    any medium. HP shall use Client’s Marks in accordance with any commercially reasonable
    written trademark usage policies provided by Client to HP from time to time. Nothing
    herein shall affect Client’s ownership of Client’s Marks.

    12. GOVERNING LAW; VENUE; ARBITRATION; ATTORNEY’S FEES:
    THIS AGREEMENT AND ANY CLAIM RELATED DIRECTLY OR INDIRECTLY TO
    THIS AGREEMENT (INCLUDING ANY CLAIM CONCERNING ADVICE
    PROVIDED PURSUANT TO THIS AGREEMENT) SHALL BE CONSTRUED IN
    ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (EXCEPT ITS
    CONFLICTS OF LAWS PRINCIPLES). THE EXCLUSIVE VENUE TO RESOLVE
    ANY DISPUTE RELATED IN ANY WAY TO THIS AGREEMENT OR THE
    SERVICES PROVIDED OR TO BE PROVIDED BY HP TO CLIENT SHALL LIE IN
    TRAVIS COUNTY, TEXAS OR THE UNITED STATES BANKRUPTCY COURT FOR
    THE WESTERN DISTRICT OF TEXAS. HP AND CLIENT HEREBY WAIVE ANY
    RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION OR
    PROCEEDING ARISING IN CONNECTION WITH OR AS A RESULT OF THE
    ENGAGEMENT PROVIDED FOR IN THIS AGREEMENT.

    13. MISCELLANEOUS:
    If any term, provision, covenant or restriction contained in this Agreement is held by a
    court of competent jurisdiction to be void, invalid, or otherwise unenforceable, in whole or
    part, the remaining terms, provisions, covenants and restrictions contained in this
    Agreement shall remain in effect. Amounts past due under this Agreement shall accrue
    interest at the rate of 18% per year, or the maximum rate allowed by law, whichever is less.
    Client shall pay (or if HP pays, reimburse HP for) any applicable sales, use or similar tax
    imposed in connection with any sale of goods or services by HP to Client. This Agreement
    supersedes any prior agreement, understanding, or representation between HP and Client,
    and can only be modified by a written document signed by both HP and Client, and
    approved by the Bankruptcy Court, if applicable.
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 27
     Gabriel Holdings, LLC et. al.    of 34
     April 1, 2020
     P a g e | 10
    _______________________________________________


                                             [End of Agreement]
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 28
                                      of 34




                         EXHIBIT B
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 29
                                      of 34




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE WESTERN DISTRICT OF TEXAS
                                           SAN ANTONIO DIVISION

 IN RE:                                                        §             CHAPTER 11
                                                               §
 GABRIEL INVESTMENT GROUP, INC., ET AL.,                       §             BANKRUPTCY NO. 19-52298-RBK
                                                               §
 DEBTORS                                                       §             JOINTLY ADMINISTERED


                     ORDER ON APPLICATION TO EMPLOY WILLIAM R. PATTERSON OF
                       HMP ADVISORY HOLDINGS, LLC, DBA HARNEY PARTNERS,
                         AS THE CHIEF RESTRUCTURING OFFICER TO DEBTORS



              Came on for consideration the Application to Employ William R. Patterson of HMP

 Advisory Holdings, LLC, dba Harney Partners, as the Chief Restructuring Officer to Debtors (the

 “Application”).1 Based on the representations made in the Application and in the supporting

 Declaration of William R. Patterson in Support of Application to Employ HMP Advisory Holdings,

 LLC, dba Harney Partners, as the Chief Restructuring Officer to Debtors (the “Patterson

 Declaration”), the Court finds that (i) it has jurisdiction over the matters raised in the Application



       1
           Capitalized terms unless otherwise defined herein shall have the meaning as ascribed to them in the Application.


 {00459373}
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 30
                                      of 34




 pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. §

 157(b)(2); (iii) the relief requested in the Application approving the employment of William R.

 Patterson of HMP Advisory Holdings, LLC, dba Harney Partners (the “Firm”), as the Chief

 Restructuring Officer (“CRO”) is in the best interest of the Debtors, their estates and the creditors;

 (iv) the Firm holds no interest adverse to the Estates and is a disinterested person under 11 U.S.C.

 § 101(4); (v) proper and adequate notice of the Application has been given and no further notice

 is necessary; (vi) all objections to the Application have been resolved by this Order or are overruled

 in their entirety; (vii) the Firm is qualified to be employed as an accountant to Debtors in these

 Cases pursuant to sections 327 and 504 of the Bankruptcy Code and Bankruptcy Rules 2014 and

 2016; and (viii) based upon the record herein, after due deliberation, good and sufficient cause

 exists for the granting of the Application in all respects.

              IT IS, THEREFORE, ORDERED that the Application is GRANTED.

              IT IS FURTHER ORDERED that pursuant to section 327(a) and 363(b) of the

 Bankruptcy Code, the Debtors are authorized to employ William R. Patterson as CRO, effective

 as of April 1, 2020, in accordance with and the terms described in the Application, the engagement

 letter and this Order, and to perform the services described therein.

              IT IS FURTHER ORDERED that if any supplemental declarations or affidavits are filed

 and served after entry of this Order, absent any objections within 21 days after the filing and service

 of such supplemental declarations or affidavits, the Firm’s employment shall continue as

 authorized pursuant to this Order.




 {00459373}                                     2
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 31
                                      of 34




              IT IS FURTHER ORDERED that the Firm shall be compensated upon appropriate

 application in accordance with Bankruptcy Code sections 327, 330 and 331, the Bankruptcy Rules,

 and the Bankruptcy Local Rules.

              IT IS FURTHER ORDERED that, notwithstanding anything to the contrary herein, any

 use of cash collateral to fund payments made to the CRO shall be made only pursuant to the cash

 collateral budget approved by the Court or as otherwise provided by subsequent Court orders or a

 confirmed plan.

              IT IS FURTHER ORDERED that:

              a)    The Firm shall not act in any other capacity (for example, and without limitation,

                    as financial advisor to the Debtors, as a claims agent/claims administrator or

                    investor/acquirer) in connection with the above-captioned cases without further

                    order of the Court.

              b)    In the event the Debtors seek to have personnel of the Firm assume executive

                    officer positions that are different than the position disclosed in the Application, or

                    to materially change the terms of the engagement by either (i) modifying the

                    functions of personnel, (ii) adding new personnel, or (iii) altering or expanding the

                    scope of the engagement, a motion to modify the retention shall be filed.

              c)    The Firm shall file with the Court with copies to the United States Trustee (“U.S.

                    Trustee”), PNC Bank and all official committees a report of staffing on the

                    engagement for the previous month. Such report shall include the names and

                    functions filled of the individuals assigned. All staffing shall be subject to review

                    by the Court in the event an objection is filed. The Firm’s invoices submitted
 {00459373}                                        3
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 32
                                      of 34




                   pursuant to the Order Establishing Procedures for Interim Compensation and

                   Reimbursement of Professionals (Docket No. 105) will constitute compliance with

                   this reporting obligation.

              d)   No principal, employee or independent contractor of the Firm and its affiliates shall

                   serve as a director of any of the above-captioned Debtors during the pendency of

                   the above-captioned cases.

              e)   The Firm shall file with the Court, and provide notice to the U.S. Trustee, all official

                   committees, and PNC Bank, reports of compensation earned and expenses incurred

                   on a monthly basis. Such reports shall contain summary charts which describe the

                   services provided, identify the compensation earned by each executive officer and

                   staff employee provided, and itemize the expenses incurred. Time records shall (i)

                   be appended to the reports, (ii) contain detailed time entries describing the task(s)

                   performed, and (iii) be organized by project category. Where personnel are

                   providing services at an hourly rate, the time entries shall identify the time spent

                   completing each task in 1/10/hour increments and the corresponding charge (time

                   multiplied by hourly rate) for each task; where personnel are providing services at

                   a “flat” rate, the time entries shall be kept in hourly increments. All compensation

                   shall be subject to review by the Court in the event an objection is filed. The Firm’s

                   invoices submitted pursuant to the Order Establishing Procedures for Interim

                   Compensation and Reimbursement of Professionals (Docket No. 105) will

                   constitute compliance with this reporting obligation.



 {00459373}                                       4
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 33
                                      of 34




              f)    Success fees, transaction fees, or other back-end fees shall be approved by the Court

                    at the conclusion of the case on a reasonableness standard and are not being pre-

                    approved by entry of this Order. No success fee, transaction fee or back-end fee

                    shall be sought upon conversion of the case, dismissal of the case for cause, or

                    appointment of a trustee.

              g)    The Debtors are permitted to indemnify those persons serving as executive officers

                    on the same terms as provided to the Debtors’ other officers and directors under the

                    corporate bylaws and applicable state law, along with insurance coverage under the

                    Debtors’ D&O policy.

              h)    There shall be no indemnification of the Firm.

              i)    For a period of three years after the conclusion of the engagement, the Firm shall

                    not make any investments in the Debtors or the Reorganized Debtors.

              j)    The Firm shall disclose any and all facts that may have a bearing on whether the

                    firm, its affiliates, and/or any individuals working on the engagement hold or

                    represent any interest adverse to the Debtors, its/their creditors, or other parties in

                    interest. The obligation to disclose identified in this subparagraph is a continuing

                    obligation.

              IT IS FURTHER ORDERED that to the extent Debtors seek to terminate the Firm’s

 employment, Debtors’ will provide not less than twenty-one (21) days’ advance written notice of

 such termination to the Firm, PNC Bank, the Official Committee of Unsecured Creditors and the

 United States Trustee.



 {00459373}                                        5
19-52298-rbk Doc#353 Filed 04/20/20 Entered 04/20/20 17:18:40 Main Document Pg 34
                                      of 34




              IT IS FURTHER ORDERED that the Court shall retain jurisdiction to hear and determine

 all matters arising from the implementation of this Order.

                                                    ###

 Submitted by:
 Randall A. Pulman
 Texas State Bar No. 16393250
 rpulman@pulmanlaw.com
 Thomas Rice
 Texas State Bar No. 24025613
 trice@pulmanlaw.com
 Amber L. Fly
 Texas State Bar No. 24101761
 afly@pulmanlaw.com
 PULMAN, CAPPUCCIO & PULLEN, LLP
 2161 NW Military Highway, Suite 400
 San Antonio, Texas 78213
 (210) 222-9494 Telephone
 (210) 892-1610 Facsimile

 ATTORNEYS FOR DEBTORS




 {00459373}                                     6
